Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 19, 2017

                                      No. 04-16-00770-CR

                                         Frederick LEE,
                                            Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                  From the 144th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014CR5813
                        Honorable Lorina I. Rummel, Judge Presiding


                                         ORDER

        Court reporter Kay Gittinger has filed a notification of late reporter’s record, requesting
an extension of thirty days. We GRANT the motion and ORDER Kay Gittinger to file the
reporter’s record on or before February 27, 2017. No further extensions will be granted absent
extenuating circumstances.




                                                     _________________________________
                                                     Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2017.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court